 In the Matter Of SAN DIEGO ICE AND COLD STORAGE CO., A CORPORATIONandINTERNATIONAL LONGSHOREMEN'S & WAREHOUSEMEN'S UNIONCases Nos. C-4,36 and R-499.-Decided November 8, 1939Ice,DistilledWater, andSoftDrinksManufacturing;Cold Storage; andBeer,Wine, and Liquor Distributing Industry-Complaintand Petition:dis-missed without prejudicefor lack of evidenceto sustain the jurisdiction ofthe Board.Mr. William R. WalshandMr. David Sokol,for the Board.Mr. Frank J. MacomberandMr. William H. Macomber,of SanDiego, Calif., for the respondent.Mr. A. L. Wirin,of Los Angeles, Calif., for the Longshoremen.Mr. John MurrayandMr. L. H. Dayton,of San Diego, Calif., forthe Teamsters.Mr. Walter T. Nolte,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn September 25, 1937, San Diego Local of International Long-shoremen's and Warehousemen's Union, herein called the Longshore-men, filed with the Regional Director for the Twenty-first Region(Los Angeles, California) a petition alleging that a question affect-ing commerce had arisen concerning the representation of employeesof San Diego Ice and Cold Storage Company, San Diego, California,herein called the respondent, and requesting an investigation and cer-tification of representatives pursuant to Section 9 (c) of the Na-tional Labor Relations Act, 49 Stat. 449, herein called the Act.Uponan amended charge duly filed by the Longshoremen, the NationalLabor Relations Board, herein called the Board, by the RegionalDirector, issued its complaint dated November 9, 1937, against therespondent, alleging that the respondent had engaged in and wasengagingin unfair labor practices affecting commerce, within themeaning ofSection 8 (1), (3), and (5) and Section 2 (6) and (7) ofthe Act.17 N. L.R. B., No. 30.422 SAN DIEGO ICE AND COLD STORAGE COMPANY423On November 11, 1937, the Board, acting pursuant to Section 9 (c)of the Act and Article III, Sections 3 and 10 (c) (2), and ArticleIT, Section 37 (b), of National Labor Relations Board Rules andRegulations-Series 1, as amended, ordered an investigation of thequestion concerning representation and authorized. the Regional Di-rector to conduct such investigation and to provide for an appropriatehearing upon due notice, and further ordered that the cases arisingfrom the petition and the charge be consolidated for the purposes ofhearing.Copies of the complaint and notices of joint hearing in the rep-resentation and unfair labor practice cases were duly served uponthe respondent, the Longshoremen, International Brotherhood ofTeamsters, Chauffeurs, Stablemen and Helpers of America, hereincalled the Teamsters, the Central Labor Council of Los Angeles,California, and the Los Angeles Industrial Union Council.Pursuant to notice a consolidated hearing was held at San Diego,California, on November 17, 18, 19, 20, 29, and December 13, 1937,before Thomas H. Kennedy, the Trial Examiner duly designated bythe Board.The Board, the respondent, the Longshoremen, and theTeamsters were represented by counsel or other duly authorizedagent and participated in the hearing.Full opportunity to be heard,to examine and- cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.On December 20, 1937, the respondent filed a "Written ArgumentRelative to Jurisdiction" in which it contended that the record failedto sustain the Board's jurisdiction over the respondent.Thereafterthe Trial Examiner filed an Intermediate Report dated February 16,1938, in which he found that the respondent had engaged in andwas engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (1) and '(3) and Section 2 (6) and (7) ofthe Act and recommended that the respondent cease and desist there-from and take certain affirmative action to remedy the effects of theunfair labor practices.The respondent and the Longshoremen there-after filed exceptions to the Intermediate Report.They also filedbriefs directed to the question of the Board's jurisdiction.None ofthe parties requested oral argument before the Board although ad-vised of the right to make such request.On July 20, 1939, San Diego Industrial Union Council filed arequest for rehearing.The request has been considered and is herebydenied.Upon the basis of the entire record in the cases, the Board makesthe following:247384-40-vol. 17-28 424DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OFFACTTHE BUSINESS OF THE RESPONDENTSan Diego Ice and Cold Storage Company,aDelaware corpora-tion,maintains its principal office and place of business in San Diego,California.It is engaged in the manufacture and sale of ice, dis-tilled water,and soft drinks;in the operation of a cold storage plant;and in the distribution of beer, wine,and liquor.All the supplies and equipment used by the respondent in its manu-facturing operations are procured from points within the State ofCalifornia.Similarly all the beer,wine, and liquor handled by therespondent is purchased within the State.Part of the beer andliquor is manufactured outside the State, but the precise amountthereof is not disclosed by the record.During 1936 the respondent's sales totalled$440,394.11,of whichapproximately three-tenths of one per cent, amounting to $1,497.05,represented shipments outside the State.During the period fromJanuary 1 to October 15, 1937, the respondent's sales totalled $690,-161.58, of which approximately three-tenths of one per cent, amount-ing to $2,192.28, represented shipments outside the State.Exceptfor one customer to whom the respondent sells practically all of theice which it manufactures, its sales within the State are made eitherto local consumers or to suppliers of local consumers.The respondent's sales of ice during 1936 amounted to 19,537 tonsvalued at $67,263.62, or approximately 151/2 per cent of its total salesfor this period.The respondent's sales of ice during the period fromJanuary 1 to October 15, 1937, amounted to 16,168.2 tons valued at$51,436.84, or approximately 71/z per cent of the total sales for thisperiod.Almost all sales of ice during the periods mentioned abovewere made to The Union Ice Company pursuant to the terms of anagreement negotiated in 1929 and still in effect at the time of thehearing.Under the terms of the agreement,The Union Ice Com-pany annually purchases from the respondent"an amount of ice equalto twenty-five (25%)per cent of eighty-seven and one-half(871/2%)per cent ofthe City Sales" of The Union Ice Company during theprevious year, and 50 per cent of all ice that The Union Ice Com-pany sells to railroad companies for the icing of cars in San Diego.Thus in 1936,pursuant to the terms of the agreement,The UnionIce Company purchased from the respondent 19,045 tons of ice valuedat $65,392.92.During the period from January 1 to October 15,1937, similar purchases amounted to 15,883.8 tons valued at $50,393.47.The respondent. sells ice to The Union Ice Company without know-ing what disposition the latter company makes or intends to make SAN DIEGO ICE AND COLD STORAGE COMPANY425of such ice.The Union Ice Company keeps no separate record ofthe disposition of the ice which it purchases from the respondent butsells it as an unidentified portion of its total sales.During the first10 months of 1937, total ice sales made by The Union Ice Company(including ice purchased from the respondent during that period)amounted to 69,932.3 tons, divided as follows : 47,457.4 tons to localdistribution, 13,642.2 to the American Fisheries Company for resalechiefly to the tuna fishing fleet in the port of San Diego, and 8,832.7tons to the Pacific Fruit Express for use in the icing of railwaycars.With respect to th'e distribution of the ice supplied by therespondent to The Union Ice Company, the only evidence in therecord is to the effect that some is sold by the latter to the AmericanFisheries Company and to the Pacific Fruit Express.In the absence of records or explicit testimony showing the disposi-tion by The Union Ice Company of the ice supplied. by the respon-dent, there is no basis for estimating the amount of such ice that isthus supplied to the American Fisheries Company and the PacificFruit Express.Moreover, except for a stipulation by the partiesthat the operations of the tuna fishing fleet sailing from the port ofSan Diego are carried on, in a majority of instances, more than 12miles from shore, the record is devoid of evidence of the ultimateconsumption or movement in interstate commerce of the ice sold byThe Union Ice Company to. the American. Fisheries Company andthe Pacific Fruit Express.From the foregoing facts and on the basis of the record before us,we cannot find that the operations of the respondent affect commercewithin the meaning of the Act.We shall therefore dismiss the com-plaint and the petition in'their entirety.The dismissal of the com-plaint and petition, being for lack of evidence to sustain the jursdic-tion of the Board, will be without prejudice.ORDERUpon the basis of the foregoing findings of fact and pursuant toSection 9 (c) and Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that thepetition for investigation and certification of representatives of em-ployees of San Diego Ice and Coal Storage Company, San Diego,California, filed by the San Diego Local of the International Long-shoremen's andWarehousemen's Union, and the complaint against.the said San Diego Ice and Cold Storage Company be, and the samehereby are, dismissed without prejudice.